Citation Nr: 1117842	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Bilateral hearing loss is reasonably shown to have had its origins during the Veteran's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred during his military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.
Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this regard, the Board acknowledges that the claims file contains a pre-service audiometric examination dated April 19, 1964, which appears to show some degree of hearing loss in the Veteran's left ear just one day prior to his enlistment.  Specifically, pure tone thresholds for the Veteran's right ear were 0, 0, -5, 10, and 20 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 5, 10, 25, 55, and 55 decibels.  The report does not reflect the method of testing.  

At enlistment on the following day on April 20, 1964, an audiogram was not conducted.  Instead, the Veteran was provided a whispered voice test to determine the level of his hearing acuity.  Significantly, at that time, his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  Accordingly, the Board concludes that the Veteran was sound on enlistment.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Therefore, the Board's analysis must turn to the question of whether a current hearing loss disability was incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

Here, the Veteran's DD 214 indicates that he served aboard the U.S.S Plymouth Rock, but does not list his military occupational specialty (MOS) or otherwise indicate his duties.  The Board notes that, in his October 2005 service connection claim, the Veteran alleged that his hearing loss started on active duty while training on Lake Erie.  He reported that his ears began bleeding after a firing mission.  

Review of the service treatment records (STRs) show that in May 1965 the Veteran was treated for concussion injuries from gunfire that traumatized his ear canal causing slight bleeding.  He also experienced earache and partial loss of hearing as a result.  The remaining records show that he continued to serve until his separation in 1967, without any further complaints or treatment.  At that time, his hearing was normal at 15/15 on whispered voice testing, and the physical examination noted that his ears and drums were normal.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology, and the Veteran did not otherwise provide information regarding noise exposure.  

In fact, there are no other clinical records associated with the claims file until the Veteran underwent a private audiological examination in connection with his employment at Delco Products Division in 1976, 9 years after his discharge from active duty.  At that time, pure tone thresholds for the Veteran's right ear were 10, 20, 10, 40, and 55 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 15, 20, 70, 70, and 70 decibels, respectively.  

In April 2006, the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss could be related to service.  The examiner noted the claims file was unavailable for review.  The Veteran's chief complaint was bilateral hearing loss which he first noticed in service.  His more recent complaint was of difficulty hearing women's voices and high frequency sounds.  He confirmed his noise history of exposure to gunfire while in the military which caused his ears to bleed.  He states that at that time he was directed not to wear any hearing protection during a training exercise.  The Veteran denied any post-service occupational noise exposure in his employment as a prototype process engineer and also denied any recreational noise exposure.  

Pure tone thresholds for the Veteran's right ear were 20, 30, 55, 80, and 80 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 20, 30, 80, 80, and 80 decibels.  Speech audiometry revealed speech recognition ability of 76 percent in both ears.  The examiner concluded that, as he had not reviewed the claims file, he could not provide an opinion regarding the etiology of the Veteran's hearing loss.  

An addendum was obtained to address this omission.  Specifically, in a November 2006 opinion, the examiner who had conducted the April 2006 VA audiological examination noted that she had reviewed the claims file in its entirety, taken a detailed history of symptoms, and reviewed the Veteran's medical history as well as private audiograms from dated from 1964 to 2005.  In the addendum, the examiner noted that, because the Veteran's hearing was only evaluated via whispered and spoken voice tests in the military, it was possible that his hearing had worsened due to excessive noise exposure therein.  Moreover, the Veteran was not tested until 1976, after service discharge, and those results indicated decreased hearing for both ears.  The examiner concluded that it was at least as likely as not that the change in the Veteran's hearing from 1964 to 1976 was due to military noise exposure but that any further decrease in his hearing was more likely due to occupational noise.  

In February 2007, the Veteran submitted an opinion from a private audiologist who opined that the Veteran's mild hearing loss at the young age at which he entered service should have suggested that he was susceptible to hearing loss.  She referred to his in-service complaints of ear pain and change in hearing after gunfire and noted that a whispered voice test, which appeared to be the evidence for adequate hearing at discharge, was a fairly worthless evaluation of high frequency hearing loss if performed by a male examiner.  She then opined that the Veteran's job as an engineer involved much less noise exposure and would not have been as risky for him as the exposure to gunfire.  She explained that the mechanism of damage was very different for intense noises such as military gunfire and that such intensity could easily shatter the cell membrane. especially in a susceptible person such as the Veteran appeared to be at the date of his induction.  

Unfortunately, the private medical opinion is considerably weakened by the fact that there is no indication the private audiologist reviewed any relevant evidence in the claims file.  Moreover, because this opinion was provided 40 years after service separation, it is not clear that she would have had direct knowledge regarding the level of post-service occupational noise the Veteran was exposed to or to what degree.  It also does not sufficiently address the gap in the medical record from 1967 to 1976.  Therefore this opinion, while not discounted entirely, is entitled to less weight.  

In determining whether service connection is warranted for disease or disability, VA must establish whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board acknowledges that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The Veteran was given the opportunity to identify any additional history or symptoms associated with the in-service acoustic trauma, at service discharge in 1967, but did not indicate any pertinent complaints and none are documented.  Although whispered voice testing is not considered scientific or sensitive to high frequency hearing loss, there is no question that clinical evaluation of the Veteran's ears and hearing were within normal limits with no pertinent abnormalities noted.  Moreover, there follows a period of almost a decade during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  

Nevertheless, the Board is satisfied that the hearing loss diagnosed many years after service cannot be clearly disassociated from his conceded in-service exposure to loud noise.  Of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by his STRs) as well as his competent descriptions of continued hearing problems since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  It is also significant that the favorable VA opinion found that it was "at least as likely as not" that some degree of the Veteran's hearing loss was due to his military service.  This report provides an opinion that is consistent with the Veteran's medical history and is uncontroverted by any other medical evidence of record.  

Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


